Citation Nr: 0114816	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  94-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychotic disorder to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his representative


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to September 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Newark, New Jersey.

In connection with his appeal the veteran testified at a 
Travel Board hearing in March 2001.  A transcript of the 
hearing is associated with the claims file.  The veteran has 
waived initial RO consideration of additional information 
submitted at the time of his hearing.  See 
38 C.F.R. § 20.1304(c) (2000).

FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  His 
alleged stressors do not involve combat.  

2.  The credible evidence does not corroborate the incurrence 
of any in-service stressor to support the diagnosis of PTSD 
related to military service.

3. A psychiatric disorder, to include schizophrenia and 
depression, did not manifest during service or within one 
year following service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A); 38 C.F.R. §§ 3.303, 3.304(f) (2000).

2. A psychiatric disorder, to include schizophrenia and major 
depression, was not incurred or aggravated in active service, 
and a psychosis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with supplemental 
statements of the case in January 1995 and July 2000 which 
informed him of the evidence necessary to substantiate his 
claim and provided him with an opportunity to submit 
additional evidence.  The veteran was provided a VA 
psychiatric examination and his private medical records were 
considered in ascertaining his entitlement to his claim.  

In this instance, the veteran was asked by the Board Member 
at his March 2001 personal hearing if he was aware of the 
existence of any additional documentation that would be 
helpful to his claim.  The veteran stated that he would 
forward certain psychiatric treatment records to the Board, 
which have been received and reviewed.  The Board Member 
specifically informed the veteran regarding the issue of non-
conformation of claimed stressors and provided an opportunity 
for the veteran to correct the defect.  Thus, the Board finds 
that VA's duty to provide him with notice and assist him with 
the development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication.  The 
actions of the Board Member comply with 38 C.F.R. § 3.103 and 
the VCAA.

Factual Background

The report of pre-induction examination dated in April 1969 
notes no psychiatric abnormalities.  Service medical records 
contain no evidence of psychiatric disabilities.  The veteran 
was evaluated for substance abuse.  The July 1973 separation 
examination disclosed that the psychiatric evaluation was 
normal.  A VA psychiatric examination in September 1988 
revealed no psychiatric abnormalities.  A VA psychiatric 
examination report dated in April 1993 showed a diagnosis of 
major depressive disorder with psychosis, but the examiner 
concluded that the criteria for a diagnosis of PTSD had not 
been met.  The veteran was first diagnosed with PTSD during a 
psychiatric examination in November 1993.  However, the 
examiner noted that he believed that recent muggings suffered 
by the veteran contributed more to his mental stress at that 
time than his experience aboard a destroyer off the coast of 
Vietnam.  A September 1994 document included a diagnosis of 
PTSD.  In April 1998, a VA MICA record reflects treatment for 
paranoid schizophrenia.  

According to his testimony during personal hearings in June 
1994 and March 2001, the veteran was a pointer on the forward 
gun mount of a destroyer, the USS Corry in 1972 and 1973, 
stationed off the Vietnam coast.  He contended that every 
time he pulled the trigger, the mount captain told him what 
they were hitting.  He believed that when he hit enemy 
troops, he also hit American troops because they were 
fighting so close.  He reported that he witnessed a sailor 
lose some fingers while loading a gun and that a live shell 
bounced onto the deck .  The veteran also claimed that his 
PTSD was caused by a visit to an Army friend in a Washington, 
D.C. VA hospital, whom the veteran stated had been hit by an 
anti-tank gun "and only half of his body was left."  This 
visit was prior to the veteran's service.         

In a letter dated in August 1999, the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
advised VA of the activities of the USS Corry during 1972 and 
1973, when the veteran served his tour of duty aboard the 
ship.  The histories reveal that the ship provided naval 
gunfire support duties off the Vietnam coast.  The documents 
do not mention that a man lost a finger in an accident aboard 
ship or that a live shell bounced onto the deck.  The 
histories also do not mention that U.S. ground forces were 
subjected to friendly fire from the USS Corry.  


Pertinent Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In order to establish service connection 
for a claimed disability the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.124(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes the veteran engaged in combat with the 
enemy and the claimed stressor is related to this combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the clamed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  
38 C.F.R. § 3.304(f) (2000).

In any case, a successful claim for service-connection 
requires that there be evidence which establishes that the 
claimant currently has the claimed disability.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).


Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as psychoses, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Where the question requires medical expertise, medical 
evidence is required. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings of a diagnosis including the word 
"chronic".  A continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  38 
C.F.R. §§ 3.303(b), 3.309.  When a disease was not initially 
manifested during service the appellant may establish the 
"required nexus" for service connection by evidence 
demonstrating a medical relationship between the current 
disability and the service. See 38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).

PTSD

In Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), the Court 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. 
§§ 4.125 and 4.126.  The effect of these revisions was to 
change the diagnostic criteria for mental disorders from the 
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
third edition and the third edition, revised, to the fourth 
edition (DSM-IV).  The Court found that DSM-IV altered the 
criteria for assessing the adequacy of the stressor from an 
objective to a subjective basis.  The Court further found 
that where there was "undisputed, unequivocal" diagnoses of 
PTSD of record, and the Board did not make a finding that the 
reports were incomplete, the adequacy of the stressor had to 
be presumed as a matter of law.  In West v. Brown, 7 Vet. 
App. 70 (1994), the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of the existence 
of an event claimed as a recognizable stressor is a matter 
solely within the province of adjudicatory personnel.  That 
is the issue addressed herein. 

The veteran has claimed his stressor as a pointer on the 
forward gun mount of a destroyer stationed off the Vietnam 
coast and that every time he pulled the trigger, the mount 
captain told him what they were hitting.  He felt guilty 
because he believed that he hit American troops.  He also 
reported witnessing a sailor lose some fingers while loading 
a gun and that a live shell bounced onto the deck.  An 
additional claimed stressor, visiting an Army friend in a VA 
hospital, who had been hit by an anti-tank gun "and only 
half of his body was left," occurred prior to the veteran's 
service.  The USASCRUR has advised VA that the USS Corry 
provided naval gunfire support duties off the Vietnam coast, 
but there is no evidence that a man lost a finger in an 
accident aboard ship or that a live shell bounced onto the 
deck.  The histories also do not mention that U.S. ground 
forces were subjected to friendly fire from the USS Corry.  
The problem with the stressor was noted by the Board Member 
during the hearing and the veteran was provided an 
opportunity to present evidence that would allow for a 
meaningful search.

In order to be researched, incidents must have been reported 
and documented at the time of occurrence, and, the veteran 
must provide adequate information as to the who, what, where 
and when of each stressor.  Cohen v. Brown, supra at 5-6.  
The veteran in this case did not identify specific facts such 
as the name of the sailor whose fingers were lost or any 
other evidence of Americans being subjected to friendly fire 
from the USS Corry.  

The veteran has not submitted any lay statements or other 
information that supports his contentions.  The sole 
supporting evidence that the alleged stressful events 
occurred are the veteran's own statements and notation of 
such experiences as recorded by medical professionals and 
social workers in connection with treatment and evaluation.  
A noncombat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 citing Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  The Board also notes that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396.  

In summary, the records show he is not a combat veteran.  Nor 
is there credible evidence that the in-service stressor 
occurred.  Without credible supporting evidence that the 
claimed in-service stressor actually occurred, service 
connection cannot be granted.

The Board continues to note that the diagnosis of PTSD shown 
in VA outpatient records was based upon interviews with the 
veteran and on a history of stressors as related by him, and 
not based on review of relevant service records or other 
documentation in the claims file.  The Board is not bound to 
accept medical opinions, which are based on history supplied 
by the veteran where that history is unsupported or based on 
inaccurate factual premises. 

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  In light of the above, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies; 
the preponderance of the evidence is against the claim of 
service connection for PTSD and the veteran's appeal is 
denied.  38 C.F.R. § 3.304(f).

Major depression and schizophrenia

The veteran has also appealed the denial of service 
connection for major depression and any other psychiatric 
illness.  In this regard, there is post service evidence of 
paranoid type schizophrenia and major depression.  However, 
there is no competent evidence of the disorders during 
service or within one year of separation from service.  The 
veteran's psychiatric system was normal at separation.  This 
tends to establish that the psychiatric disorder was not 
present at that time.  Furthermore, a psychiatric diagnosis 
was not entered in proximity to service and no competent 
professional has attributed the remote onset to service.  In 
light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies; the preponderance of the evidence is 
against the claim of service connection for schizophrenia and 
major depression and the veteran's appeal is denied.

Combat Status-1154

In reaching the determination that the veteran was not in 
combat, we accept the veteran's statements during his 1993 VA 
examination.  He denied being aware that the ship came under 
attack.  He denied being able to see the targets.  He never 
witnessed combat casualties.  Rather, he felt stressed 
because he was in a war zone.  The veteran's own statements 
establish that he was not in combat.  Because the veteran was 
not in combat, the provisions of 38 U.S.C.A. § 1154(b) are 
not applicable.



ORDER

Service connection for a psychotic disorder to include PTSD 
is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

